UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7437



ARDIE D. NOLON, III,

                                            Petitioner - Appellant,

          versus


SELMA TOWNES,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-521)


Submitted:   March 30, 2006                 Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ardie D. Nolon, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ardie D. Nolon, III, a North Carolina inmate, seeks to

appeal the district court’s order dismissing without prejudice his

petition filed under 28 U.S.C. § 2254 (2000) as an unauthorized

second or successive petition.          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th

Cir. 2004).      A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard

by demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Nolon has not made the requisite

showing.      Accordingly, we deny a certificate of appealability, and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED


                                       - 2 -